

117 S301 IS: Verifiable, Orderly, and Timely Election Results Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 301IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to provide Federal standards for mail-in ballots and reporting of election results with respect to elections for Federal office.1.Short titleThis Act may be cited as the Verifiable, Orderly, and Timely Election Results Act.2.Federal standards for mail-in ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Federal standards for mail-in ballots(a)In generalWhen otherwise permitted by State law, any vote-by-mail system used in an election for Federal office must be designed and implemented to ensure a secure, uniform, and timely system to cast a mail-in ballot in accordance with this section.(b)Requests(1)In generalMail-in ballots may only be provided upon request submitted by the voter in accordance with this subsection. Requests for a mail-in ballot under a vote-by-mail system described in subsection (a) may be submitted electronically or by postal mail using a standardized form approved for such requests by the chief State election official.(2)RequestThe form for such requests must enable an election official who receives the request to confirm—(A)the identity of the individual submitting the request;(B)that the individual is validly registered and eligible to vote in the jurisdiction where the request is submitted; and(C)that the individual continues to reside at the physical address where the individual is registered to vote (if different than the mailing address where the ballot is requested to be sent).(3)Deadline for submissionSuch request must be submitted by an individual and received by the office of the State or local election supervisor not later than 21 days before the date of the election for Federal office. (4)Methods to confirm identity, registration, and eligibility of requester(A)In generalUpon receipt of a request for a mail-in ballot, an election official shall confirm the identity, voter registration, and eligibility to vote of an individual requesting a mail-in ballot, by comparing the identifying information of the individual requester with, at a minimum, the following records and databases:(i)The voter registration record maintained by the jurisdiction where the request is submitted.(ii)The Death Master File (as such term is defined in section 203(d) of the Bipartisan Budget Act of 2013 (42 U.S.C. 1306c(d))).(iii)The E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.(B)Prompt response to requestWithin 3 days of receiving a request for a mail-in ballot from an individual, an election official shall take one of the following actions with respect to such request:(i)If the election official is unable to confirm the identity, voter registration, or eligibility to vote of the individual, the election official shall deny the request for a mail-in ballot and notify the individual in writing of the reason for such denial.(ii)If the election official is able to confirm the identity, voter registration, or eligibility to vote of the individual, the election official shall fulfill the request by mailing a mail-in ballot to the individual.(c)Requirements for State or local election officialsThe office of the State or local election supervisor shall—(1)record the total number of mail-in ballots sent to voters pursuant to this section; and(2)include a notation on the voter rolls maintained by the office and provided to the individual polling locations, which identifies that a voter has received a mail-in ballot and the date that mail-in ballot was sent to the voter.(d)Ballot requirements(1)In generalTo be considered validly cast and eligible to be counted in an election for Federal office, a mail-in ballot must—(A)be marked using blue or black ink, and properly designate the individual’s vote for each candidate;(B)be signed by the individual using the same signature the individual used to register to vote;(C)be dated;(D)be received by the appropriate election official no later than the time polls close on the date of the election; and(E)include an attestation, signed by the individual, that the individual submitting the mail-in ballot is—(i)the individual to whom the ballot was mailed;(ii)registered to vote in the jurisdiction where the ballot is being submitted; and(iii)submitting the mail-in ballot in lieu of casting a ballot in-person, and will not attempt to cast a ballot in-person after submitting the mail-in ballot.(2)Return of ballots in-person An individual may choose to return a mail-in ballot in-person to the polling place where the individual is registered to vote in lieu of returning the ballot by mail. (e)Option To vote in-Person(1)In generalAn individual who receives a mail-in ballot with respect to an election for Federal office may instead vote in-person in such election if the individual turns in the blank or incomplete mail-in ballot received by the individual to the polling location where the individual plans to vote in-person.(2)Provisional ballotIf the individual attempts to vote in-person but does not bring their blank or incomplete mail-in ballot to the polling location, the individual shall be directed to complete a provisional ballot.(f)Persons permitted To possess mail-In ballots(1)In generalIt shall be unlawful for any person to possess or return a mail-in ballot completed by another person, except as provided in this subsection.(2)Immediate family member(A)In generalA person may possess or return a mail-in ballot completed by an immediate family member, provided that the person does not possess more than 2 such completed mail-in ballots other than his or her own.(B)Definition of immediate family memberIn this paragraph, the term immediate family member means the spouse, child, parent, grandparent, or sibling of the person.(3)Caregiver(A)In generalA caregiver may possess or return a mail-in ballot completed by a person under the supervision or care of the caregiver, provided that the caregiver does not possess more than 2 such completed mail-in ballots other than his or her own.(B)Definition of caregiverIn this paragraph, the term caregiver means an individual who has the responsibility for the care of an older individual, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and means an individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an older individual.(4)Incidental possession exceptedThe prohibition under paragraph (1) shall not apply to the incidental possession of mail-in ballots by a postal worker or election official acting within the scope of his or her official capacity.(5)PenaltyAny person who violates this subsection shall be fined under title 18, United States Code, or imprisoned not more than 1 year, or both. (g)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendments(1)EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.(2)Table of contentsThe table of contents of such Act is amended—(A)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(B)by inserting after the item relating to section 303 the following: Sec. 304. Federal standards for mail-in ballots..3.Federal standards for reporting election results(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), as amended by section 2(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307, respectively; and(2)by inserting after section 304 the following new section: 305.Federal standards for reporting election results(a)In generalThe chief State election official shall ensure that ballots validly cast in an election for Federal office are able to be counted and reported in a timely manner as follows:(1)Mail-in ballots received prior to the date of the election shall be counted upon receipt (except in the case of a mail-in ballot received prior to the date that is 22 days before the date of the election, no earlier than the date that is 22 days before the date of the election), provided that the results of such votes counted and recorded must be kept confidential and may not be disclosed until the time polls close on the date of the election.(2)One hour after polls close on the date of the election, each voting precinct shall report to the chief State election official the following:(A)The total number of mail-in ballots received by the voting precinct.(B)The total number of ballots cast in-person in the voting precinct.(C)Of the ballots reported under subparagraphs (A) and (B), the number of such ballots that have been counted and the number of such ballots that remain to be counted.(3)(A)All ballots validly cast in an election for Federal office shall be counted and reported within 24 hours after the polls close on the date of the election.(B)If the chief State election official is unable to complete the count of votes cast within 24 hours after the polls close on the date of the election, the official must identify with particularity and publicly report—(i)the reason why the vote count has not been completed;(ii)the steps the official is taking to ensure the vote count is completed as expeditiously as possible; and(iii)the anticipated time when the vote count will be completed.(4)If more than 24 hours have passed after the conclusion of voting without a final vote count, the chief State election official must report the unofficial vote count on an hourly basis until the vote count is completed. (b)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendments(1)EnforcementSection 401 of such Act (52 U.S.C. 21111), as amended by section 2(b), is amended by striking and 304 and inserting 304, and 305.(2)Table of contentsThe table of contents of such Act, as amended by section 2(b), is amended—(A)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307, respectively; and(B)by inserting after the item relating to section 304 the following: Sec. 305. Federal standards for reporting election results..4.Promoting voter roll integrity(a)In generalSubtitle D of Title II of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended by adding at the end the following new part:7Promoting voter roll integrity297.Payment ineligibility for states without adequate voter roll integrity measures(a)In generalA State shall be ineligible to receive funds under this Act unless the State meets the following requirements with respect to each election for Federal office held on or after January 1, 2021:(1)Identification required to cast ballotThe State has in effect a law that—(A)requires an individual to present a current and valid form of photographic identification at a polling location prior to being able to cast a ballot in an election for Federal office;(B)specifies approved forms of identification for meeting such requirement;(C)requires a supervisor of elections or other authorized elections official to confirm the individual is validly registered and eligible to vote at that polling location; and(D)requires the individual be provided a provisional ballot if—(i)the individual is unable to present a current and valid approved form of identification; or(ii)the supervisor of elections or other authorized elections official is unable to confirm that the individual is validly registered and eligible to vote at the polling location.(2)Voter signature verificationThe State has in effect a law that—(A)requires the supervisor of elections or other authorized election official to compare and confirm that an individual’s signature on a mail-in ballot matches the authorized signature appearing in the individual’s voter registration file; and(B)specifies procedures for a supervisor of elections or other authorized elections official—(i)to notify the individual if the signature on the individual’s mail-in ballot is determined not to match the authorized signature appearing in the individual’s voter registration file;(ii)to permit the individual to provide a copy of an approved form of photographic identification and a sworn statement attesting that—(I)the individual is validly registered and eligible to vote in the jurisdiction;(II)the signature on the mail-in ballot belongs to that individual; and(III)the individual has not cast another ballot in the election for Federal office; and(iii)to mark the mail-in ballot as illegal and ineligible to be counted if the individual fails to respond within the designated period of time to cure the reported defect in the individual’s authorized signature.(3)Same-day registration prohibited for first-time votersThe State has in effect a law that prohibits an individual from registering to vote for the first time and casting a ballot on the same day at a polling location.(4)Audit of voter rollsThe State has in effect a law that requires the chief election official of each jurisdiction or precinct to—(A)complete an audit of the voter roll of the registered voters within that jurisdiction or precinct in each year in which an election for Federal office is held;(B)compare the names of the registered voters within the jurisdiction or precinct with—(i)the Death Master File (as such term is defined in section 203(d) of the Bipartisan Budget Act of 2013 (42 U.S.C. 1306c(d))); and(ii)the E-Verify Program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996;(C)promptly notify an individual identified as ineligible pursuant to subparagraph (B) to provide an opportunity to prove their eligibility to be registered to vote according to procedures defined in State law for that purpose;(D)remove from the voter roll an individual who fails to prove their eligibility to vote in an election for Federal office pursuant to subparagraph (C); and(E)file a written certification with the chief State election official certifying the completion of the audit and the accuracy of the voter roll of registered voters within the relevant jurisdiction or precinct, which is required under such law to be submitted not later than 6 months prior to the date of an election for Federal office..(b)Table of contentsThe table of contents of such Act is amended by inserting after the item relating to section 296 the following:Part 7—Promoting voter roll integrity Sec. 297. Payment ineligibility for States without adequate voter roll integrity measures..